Powell, J.
1. The plaintiff, a workman employed, as a helper to a machinery repairer and belt fixer in a sawmill, was hurt while he and the man he ivas employed to help were trying to shift a belt from a dead pulley to a live one. It appears, from the evidence, that he was hurt either because the other employee negligently let the belt slip out of his hand's, or because the belt was old and had been defectively spliced, in connection with the fact that the attempt to pass the belt from one pulley to the other was made while the machinery was running at full speed. Por specifications of negligence, the plaintiff relied upon the negligent conduct of the other employee (the man whom he was employed to help, and whom he alleged to be a vice-principal of the master), and upon the negligent furnishing of a defective belt, and upon negligence in not causing the machinery to be slowed down while the belt was being put on. Held, that it was not error to grant a nonsuit; that under the circumstances the other employee was to be regarded as a fellow servant of the plaintiff, and not as a vice-principal of the master. Moore v. Dublin Cotton Mills, 127 Ga. 609 (56 S. E. 839; 10 L. R. A. (N. S.) 772) ; Dennis v. Schofield, 1 Ga. App. 489 (57 S. E. 925); Mills v. Bartow Lumber Co., ante, 171 (70 S. E. 983). As to the negligence in the splicing of the belt, and in not causing the machinery to be shut down while the belt was being put on, the servant assumed the risk, as he himself had personally assisted in splicing the belt, and was fully conscious" that the machinery had not been shut down at the time the injury occurred.
2. Nonsuit may be granted when the plaintiff, in proving his ease as laid, discloses other facts showing the non-liability of the defendant.

Judgment affirmed.